[a103_multifamilynotenote001.jpg]
EXHIBIT 10.3 MULTIFAMILY NOTE US $79,170,000.00 June 17, 2020 FOR VALUE
RECEIVED, the undersigned (individually and collectively, “Borrower”) promises
to pay to the order of PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“Lender”), the principal amount of SEVENTY-NINE MILLION ONE HUNDRED
SEVENTY THOUSAND AND NO/100 DOLLARS (US $79,170,000.00) (the “Advance”),
together with interest thereon accruing at the Interest Rate on the unpaid
principal balance from the date the Advance proceeds are disbursed until fully
paid in accordance with the terms hereof and of that certain Master Credit
Facility Agreement dated as of June 17, 2020, by and among Borrower and Lender
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Master Agreement”). This Note is entitled to
the benefit and security of the Loan Documents provided for in the Master
Agreement, to which reference is hereby made for a statement of all of the terms
and conditions under which the Advance evidenced hereby is made. 1. Defined
Terms. Capitalized terms used and not specifically defined in this Multifamily
Note (this “Note”) have the meanings given to such terms in the Master
Agreement. 2. Repayment. Borrower agrees to pay the principal amount of the
Advance and interest on the principal amount of the Advance from time to time
outstanding at the Interest Rate or such other rate or rates and at the times
specified in the Master Agreement, together with all other amounts due to Lender
under the Loan Documents. The outstanding balance of the Advance and all accrued
and unpaid interest thereon shall be due and payable on the Maturity Date,
together with all other amounts due to Lender under the Loan Documents. 3.
Security. The Advance evidenced by this Note, together with all other
Indebtedness is secured by, among other things, the Security Instrument, the
Master Agreement and the other Loan Documents. All of the terms, covenants and
conditions contained in the Master Agreement, the Security Instrument and the
other Loan Documents are hereby made part of this Note to the same extent and
with the same force as if they were fully set forth herein. In the event of a
conflict or inconsistency between the terms of this Note and the Master
Agreement, the terms and provisions of the Master Agreement shall govern. 4.
Acceleration. In accordance with the Master Agreement, if an Event of Default
has occurred and is continuing, the entire unpaid principal balance of the
Advance, any accrued and unpaid interest, Multifamily Note – Multistate Form
6010.MCFA Page 1 Fannie Mae 12-17 © 2017 Fannie Mae STEADFAST (STAR) 2/PNC (2020
MCFA) 49209235-v2



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote002.jpg]
including interest accruing at the Default Rate, the Prepayment Premium (if
applicable), and all other amounts payable under this Note, the Master Agreement
and any other Loan Document shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower, unless applicable law requires
otherwise (and in such case, after satisfactory notice has been given). 5.
Personal Liability. The provisions of Article 3 (Personal Liability) of the
Master Agreement are hereby incorporated by reference into this Note to the same
extent and with the same force as if fully set forth herein. 6. Governing Law.
This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Choice of Law; Consent to Jurisdiction) of the Master Agreement.
7. Waivers. Except as expressly provided in the Master Agreement, presentment,
demand for payment, notice of nonpayment and dishonor, protest and notice of
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, and grace
and diligence in collecting the Indebtedness are waived by Borrower, for and on
behalf of itself, Guarantor and Key Principal, and all endorsers and guarantors
of this Note and all other third party obligors or others who may become liable
for the payment of all or any part of the Indebtedness. 8. Commercial Purpose.
Borrower represents that the Indebtedness is being incurred by Borrower solely
for the purpose of carrying on a business or commercial enterprise or activity,
and not for agricultural, personal, family or household purposes. 9.
Construction; Joint and Several Liability. (a) Section 15.09 (Construction) of
the Master Agreement is hereby incorporated herein as if fully set forth in the
body of this Note. (b) If more than one Person executes this Note as Borrower,
the obligations of such Person shall be joint and several. 10. Notices. All
Notices required or permitted to be given by Lender to Borrower pursuant to this
Note shall be given in accordance with Section 15.03 (Notice) of the Master
Agreement. Multifamily Note – Multistate Form 6010.MCFA Page 2 Fannie Mae 12-17
© 2017 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49209235-v2



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote003.jpg]
11. Time is of the Essence. Borrower agrees that, with respect to each and every
obligation and covenant contained in this Note, time is of the essence. 12. Loan
Charges Savings Clause. Borrower agrees to pay an effective rate of interest
equal to the sum of the Interest Rate and any additional rate of interest
resulting from any other charges of interest or in the nature of interest paid
or to be paid in connection with the Advance and any other fees or amounts to be
paid by Borrower pursuant to any of the other Loan Documents. Neither this Note,
the Master Agreement nor any of the other Loan Documents shall be construed to
create a contract for the use, forbearance or detention of money requiring
payment of interest at a rate greater than the maximum interest rate permitted
to be charged under applicable law. It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with all applicable
laws governing the maximum rate or amount of interest payable on the
Indebtedness evidenced by this Note and the other Loan Documents. If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower is interpreted so that any interest or other charge or
amount provided for in any Loan Document, whether considered separately or
together with other charges or amounts provided for in any other Loan Document,
or otherwise charged, taken, reserved or received in connection with the
Advance, or on acceleration of the maturity of the Advance or as a result of any
prepayment by Borrower or otherwise, violates that law, and Borrower is entitled
to the benefit of that law, that interest or charge is hereby reduced to the
extent necessary to eliminate any such violation. Amounts, if any, previously
paid to Lender in excess of the permitted amounts shall be applied by Lender to
reduce the unpaid principal balance of the Advance without the payment of any
prepayment premium (or, if the Advance has been or would thereby be paid in
full, shall be refunded to Borrower), and the provisions of the Master Agreement
and any other Loan Documents immediately shall be deemed reformed and the
amounts thereafter collectible under the Master Agreement and any other Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, and any amount paid
or agreed to be paid to Lender for the use, forbearance or detention of the
Indebtedness, shall be deemed to be allocated and spread ratably over the stated
term of the Advance. Unless otherwise required by applicable law, such
allocation and spreading shall be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of the Advance. 13.
WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF
BORROWER AND LENDER (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER
AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY Multifamily Note – Multistate
Form 6010.MCFA Page 3 Fannie Mae 12-17 © 2017 Fannie Mae STEADFAST (STAR) 2/PNC
(2020 MCFA) 49209235-v2



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote004.jpg]
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL. 14. Receipt of Loan Documents. Borrower
acknowledges receipt of a copy of each of the Loan Documents. 15. Incorporation
of Schedules. The schedules, if any, attached to this Note are incorporated
fully into this Note by this reference and each constitutes a substantive part
of this Note. 16. Security for this Note. The Indebtedness evidenced by this
Note is secured by other Security Documents executed by Borrower or Borrower
Affiliate. Reference is made hereby to the Master Agreement and the Security
Documents for additional rights and remedies of Lender relating to the
Indebtedness evidenced by this Note. Each Security Document shall be released in
accordance with the provisions of the Master Agreement and the Security
Documents. 17. No Reborrowing. Any portion of the Advance borrowed under this
Note may not be reborrowed provided any repayment shall not affect Borrower’s
ability to obtain a Future Advance pursuant to the terms of Section 2.02(c)
(Making Advances) of the Master Agreement. 18. Cross-Default with Master
Agreement. The occurrence of an Event of Default under the Master Agreement
shall constitute an “Event of Default” under this Note, and, accordingly, upon
the occurrence and during the continuance of an Event of Default under the
Master Agreement, the entire principal amount outstanding hereunder and accrued
interest thereon shall at once become due and payable, at the option of the
holder hereof. 19. Advance Terms. The provisions of Schedule 3.2 and Schedule
4.2 of the Master Agreement are hereby incorporated in their entirety as if such
provisions were set forth herein. Multifamily Note – Multistate Form 6010.MCFA
Page 4 Fannie Mae 12-17 © 2017 Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA)
49209235-v2



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote005.jpg]
ATTACHED SCHEDULE. The following Schedule is attached to this Note: Schedule 1
Modifications to Note [Remainder of Page Intentionally Blank] Multifamily Note –
Multistate Form 6010.MCFA Page 5 Fannie Mae 12-17 © 2017 Fannie Mae STEADFAST
(STAR) 2/PNC (2020 MCFA) 49209235-v2



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote006.jpg]
IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument. BORROWER: SIR HAMBURG, LLC, a Delaware limited
liability company BRICE GROVE APARTMENTS, LLC, a Delaware limited liability
company SIR MALLARD CROSSING, LLC, a Delaware limited liability company SIR
MONTCLAIR PARC, LLC, a Delaware limited liability company SIR CARRINGTON
CHAMPION, LLC, a Delaware limited liability company SIR CARRINGTON PLACE, LLC, a
Delaware limited liability company SIR WATERFORD RIATA, LLC, a Delaware limited
liability company By: Steadfast Income Advisor, LLC, a Delaware limited
liability company, its Manager By: A (SEAL) Name: Ella S. Neyland Title:
President Multifamily Note — Multistate Form 6010.MCFA Page S-1 Fannie Mae 12-17
© 2017 Fannie Mae STEADFAST (STAR) 2/13NC (2020 MCFA) 49209235-v1



--------------------------------------------------------------------------------



 
[a103_multifamilynotenote007.jpg]
Pay to the order of , without recourse. LENDER: PNC BANK, NATIONAL ASSOCIATION,
a national banking association B: (SEAL) Na . Sua a Title: Vi, e Presid nt
Multifamily Note — Multistate Form 6010.MCFA Page S-2 Fannie Mae 12-17 0 2017
Fannie Mae STEADFAST (STAR) 2/PNC (2020 MCFA) 49209235-v1



--------------------------------------------------------------------------------



 